IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,999




EX PARTE LARRY JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 15,039-CR IN THE 349TH DISTRICT COURT
FROM HOUSTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of
burglary of a habitation and sentenced to three terms of ten years’ imprisonment. He did not appeal
his convictions. 
            Applicant contends that these convictions should not render him ineligible for release on
mandatory supervision. We remanded this application to the trial court for findings of fact and
conclusions of law. On remand, the trial court found that Applicant was convicted of second rather
than first degree burglaries of a habitation and that theft was the underlying offense of the burglaries.
The trial court concluded that Applicant is eligible for release on mandatory supervision on these
convictions. We agree. Accordingly, the judgment is reformed to reflect that Applicant was
convicted of three counts of second degree burglary of a habitation with intent to commit theft. The
Texas Department of Criminal Justice–Correctional Institutions Division and Pardons and Paroles
Division shall treat Applicant as an inmate eligible for release on mandatory supervision on these
convictions.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: September 10, 2008
Do Not Publish